    Case: 1:20-cv-00515-MWM-SKB Doc #: 4 Filed: 09/14/20 Page: 1 of 3 PAGEID #: 36




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


ALEX PENLAND,                                                 Case No. 1:20-cv-515
     Petitioner,
                                                              McFarland, J.
         v.                                                   Bowman, M.J.

MIKE DEWINE, et al.,                                          REPORT AND
     Respondents.                                             RECOMMENDATION

         Petitioner, an inmate at the Lebanon Correctional Institution, has filed “a combined civil

rights action and a writ of habeas corpus” in this case. (Doc. 1). On August 3, 2020, the

undersigned issued an Order requiring that plaintiff pay the full $400 filing fee or submit to the

Court an in forma pauperis application and certified copy of plaintiff’s prison trust fund

statement within thirty (30) days if plaintiff wished to proceed with his claims brought under 42

U.S.C. § 1983.1 (Doc. 3). To the extent that plaintiff sought habeas corpus relief, the

undersigned ordered plaintiff to show cause within thirty (30) days why this action should not be

dismissed for failure to exhaust his available state court remedies. Plaintiff was advised that

“[i]f plaintiff fails to comply with this Order, the Court shall dismiss this case for want of

prosecution.” (Id. at PageID 34).

         To date, more than thirty days after the Court’s August 3, 2020 Order, plaintiff has failed

to respond to the Order of the Court.

         “District courts have the inherent power to sua sponte dismiss civil actions for want of

prosecution to manage their own affairs so as to achieve the orderly and expeditious disposition

of cases.” Link v. Wabash R.R., 370 U.S. 626, 630–631 (1962). See also Jourdan v. Jabe, 951



1
  Plaintiff was further required to show cause why his claims brought under § 1983 were not subject to dismissal for
failure to exhaust his administrative remedies prior to filing his complaint.
 Case: 1:20-cv-00515-MWM-SKB Doc #: 4 Filed: 09/14/20 Page: 2 of 3 PAGEID #: 37




F.2d 108, 109 (6th Cir. 1991). Failure of a party to respond to an order of the court warrants

invocation of the Court’s inherent power. See Fed. R. Civ. P. 41(b). Accordingly, this case

should be dismissed for plaintiff’s failure to comply with the Court’s August 3, 2020 Order. In

re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

       It is therefore RECOMMENDED that this matter be DISMISSED for lack of

prosecution.

       IT IS SO RECOMMENDED.




                                                    Stephanie K. Bowman
                                                    United States Magistrate Judge




                                                2
 Case: 1:20-cv-00515-MWM-SKB Doc #: 4 Filed: 09/14/20 Page: 3 of 3 PAGEID #: 38




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


ALEX PENLAND,                                         Case No. 1:20-cv-515
     Petitioner,
                                                      McFarland, J.
       v.                                             Bowman, M.J.

MIKE DEWINE, et al.,
     Respondents.




                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations.       This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report

objected to and shall be accompanied by a memorandum of law in support of the objections. If

the Report and Recommendation is based in whole or in part upon matters occurring on the

record at an oral hearing, the objecting party shall promptly arrange for the transcription of the

record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems

sufficient, unless the assigned District Judge otherwise directs. A party may respond to another

party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
